Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 1 of 13 PageID# 1




                                                     3:19-cv-392
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 2 of 13 PageID# 2
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 3 of 13 PageID# 3
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 4 of 13 PageID# 4
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 5 of 13 PageID# 5
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 6 of 13 PageID# 6
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 7 of 13 PageID# 7
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 8 of 13 PageID# 8
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 9 of 13 PageID# 9
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 10 of 13 PageID# 10
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 11 of 13 PageID# 11
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 12 of 13 PageID# 12
Case 3:19-cv-00392-MHL Document 1 Filed 05/24/19 Page 13 of 13 PageID# 13
